Brooke, J.
(after stating the facts). At the hearing the defendants offered in open court to pay to the plaintiffs $17,000 for their property. They likewise *310offered to leave an open space behind plaintiff’s property 30 feet by 32 feet and to pave the same as an alley or cul-de-sae. As a further alternative they offered to leave an alley immediately north of Farnsworth street and behind plaintiffs’ property 18 feet wide to the contemplated alley running north and south between Farnsworth street and the east and west alley. None of these propositions were acceptable to the plaintiff, who gave testimony to the effect that the closing of the alley would, in his opinion, damage him to the extent of $200 per annum. Evidence was introduced on behalf of defendants as to the value of plaintiffs’ property and as to whether the proposed closing would effect an appreciation or depreciation in such value. From such evidence it would seem that plaintiffs’ property was not worth to exceed $16,000, and that by adding to the lot the 9 feet from the vacated alley behind it it would be actually more valuable than it is in its present condition.
The learned circuit judge found as a matter of fact that the plaintiffs would not be injured in their property rights by the closing of said alley, and further found that:
“No testimony has been adduced by plaintiffs to show any damage to their property by this action, and the obvious purpose of these proceedings is to obtain an exorbitant price for their property, which I do not think it is the province of a court of equity to assist.”
The charter of the city of Detroit (1904) provides:
“The common council * * ' * shall have power to establish, open, widen, éxtend, straighten, alter, vacate and abolish highways, streets, avenues, lanes, alleys and public grounds or spaces within the city.” Chapter 7, § 33.
Counsel for appellants rely particularly upon the case of Horton v. Williams, 99 Mich. 423 (58 N. W. 369). That case was considered and distinguished in *311this court in the case of Schmolt v. Nagel, 151 Mich. 502 (115 N. W. 411). We there said:
“The grievance of complainants is purely fanciful, and not one to be redressed by injunction.”
This languáge is, in our opinion, exactly applicable to the facts in the case at bar. We reach this conclusion for the following reasons: Plaintiffs’ lot is a corner lot abutting on two streets. Upon the vacation of the alley plaintiffs may either build upon the 9 feet added to their lot, or, accepting the proposition of the defendants, secure a paved, open space behind their lot 30 by 32 feet in area. Plaintiffs have shown no injury.
The decree is affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Steere, and Fellows, JJ., concurred. Moore, J., did not sit.